
	
		II
		Calendar No. 875
		110th CONGRESS
		2d Session
		S. 3257
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2008
			Mr. Specter (for himself
			 and Mr. Hagel) introduced the following
			 bill; which was read the first time
		
		
			July 14, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To extend immigration programs to promote legal
		  immigration and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Legal Immigration Extension Act of
			 2008.
		2.Extension of
			 EB–5 regional center pilot programSubsection (b) of section 610 of the
			 Departments of Commerce, Justice, and State, the Judiciary, and Related
			 Agencies Appropriations Act, 1993 (Public Law 102–395; 8 U.S.C. 1153 note) is
			 amended by striking shall set aside and all that follows through
			 eligible for admission and inserting shall set aside
			 3,000 visas annually for 20 years to include such aliens as are eligible for
			 admission.
		3.Extension of
			 Conrad State 30 ProgramSubsection (c) of section 220 of the
			 Immigration and Nationality Technical Corrections Act of 1994 (Public Law
			 103–416; 8 U.S.C. 1182 note) is amended by striking June 1, 2008
			 and inserting June 1, 2013.
		4.Special
			 immigrant nonminister religious worker program
			(a)RegulationsNot
			 later than December 31, 2008, the Secretary of Homeland Security shall issue
			 final regulations to eliminate or reduce fraud related to the granting of
			 special immigrant status for special immigrants described in subclause (II) or
			 (III) of section 101(a)(27)(C)(ii) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(27)(C)(ii)).
			(b)ExtensionSubclause
			 (II) and subclause (III) of section 101(a)(27)(C)(ii) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(27)(C)(ii)) are amended by striking
			 October 1, 2008, both places such term appears and inserting
			 October 1, 2011,.
			(c)ReportNot
			 later than September 30, 2010, the Inspector General of the Department of
			 Homeland Security shall submit to Congress a report on the effectiveness of the
			 regulations described in subsection (a).
			5.Extension of the
			 E-Verify program
			(a)ExtensionSubsection
			 (b) of section 401 of the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1324a
			 note) is amended by striking at the end of the 11-year period beginning
			 on the first day the pilot program is in effect. and inserting
			 not later than December 31, 2013..
			(b)Designation of
			 E-Verify programTitle IV of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8
			 U.S.C. 1324a note) is amended—
				(1)in paragraph (1)
			 of section 401(c), by striking basic pilot and inserting
			 E-Verify;
				(2)in section
			 403—
					(A)in subsection
			 (a)—
						(i)in
			 the heading, by striking Basic pilot and inserting
			 E-Verify; and
						(ii)in
			 the matter preceding paragraph (1), by striking basic pilot and
			 inserting E-Verify;
						(B)in paragraph (1)
			 of subsection (b), by striking basic pilot and inserting
			 E-Verify; and
					(C)in paragraph (1)
			 of subsection (c), by striking basic pilot and inserting
			 E-Verify; and
					(3)in paragraph (2)
			 of section 405(b), by striking basic pilot and inserting
			 E-Verify.
				
	
		July 14, 2008
		Read the second time and placed on the
		  calendar
	
